Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
This office action is responsive to the application filed 06/01/2022. Claims 1-2, 4-9, 11-15 and 17-20 are currently pending. Claims 3, 10 and 16 are canceled per applicant’s request.
Priority
Current application, US Application No.16/976,469, filed 08/27/2020 is a national stage entry of PCT/EP2019/054659, International Filing Date: 02/26/2019, which claims Priority from Provisional Application 62636470, filed 02/28/2018.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objections to the drawings, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the objections to the abstract and the specification, the amendments are accepted and the previous objections are withdrawn.
	Regarding remarks on the claim objections, the amendment is accepted and the previous objections are withdrawn.
	Regarding arguments on the rejections under 35 USC 101 against claim 8-14, although the argument is unpersuasive, Examiner notices that the additional elements/limitations “generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equipment” in combination with detecting errors and/or patterns in the sensor signals and outputting anomaly detection information to an output device are particular and specific enough to show integration of the judicial exception into a practical application. Therefore, the rejections are withdrawn.
Regarding arguments on the 35 U.S.C. § 102/103 rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 4, 11 and 17 are objected to because of the following informalities:  As per claim 4, the phrase “The system of claim 3” should be replaced with “The system of claim 2” because claim 3 is canceled.  
	As per claim 11, the phrase “The method of claim 10” should be replaced with “The method of claim 9” because claim 10 is canceled. 
	As per claim 17, the phrase “The system of claim 16” should be replaced with “The system of claim 15” because claim 16 is canceled.
	Appropriate correction is required.
Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes limitations in claims 1 and 15  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:
	Claims 1 and 15 include a limitation/element that use generic placeholders, “a sensing assembly” that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	Claims also include a limitation/element that use generic placeholders, “an intelligent audio analytic device” that is coupled with functional language, “receive”, “process” and “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “a sensing assembly” is interpreted as a device which can include an accelerometer, a microphone, vibration sensor, a motion sensor according to spec. par. 0016 and Fig. 2.
	The physical structure of “intelligent audio analytic device” is interpreted as a general computer or an equivalent computing device which can include a processor, a memory and a communication module according to spec 0016 and Fig. 2. (also see “IAA device having computer executable instructions” [0005])

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Marchi (E. Marchi and et al, “Deep Recurrent Neural Network-Based Autoencoders for Acoustic Novelty Detection”, Computational Intelligence and Neuroscience Volume 2017, Article ID 4694860, 14 pages), hereinafter ‘Marchi’ and Shotaro (JP 2019049778 A), hereinafter ‘Shotaro’.
As per claims 1 and 15, David discloses 
	A power distribution equipment monitoring system comprising: (a system for monitoring a machine [abs, 0007], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
	at least one power distribution equipment; (a Switchyard circuit breaker, and a switchyard transformer [0032], side note: this limitation applied to claim 15 only)
	a sensing assembly being configured for incorporation in, onto or proximate at least one power distribution equipment, the sensing assembly being configured to output sensor signals indicative of sounds and/or vibrations from the at least one power distribution equipment; (vibration sensors [0003], monitoring sensors [0037-0039, Fig. 4])
	an intelligent audio analytic (IAA) device configured to receive the sensor signals from the sensing assembly, (signals are transmitted from monitoring sensors 180 to controller 160, equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])
	to process the sensor signals to detect anomalies from operation of the at least one power distribution equipment, (condition of machine, perform a full spectrum analysis, “recognize” operational patterns for each operating condition and to further “recognize” when the immediate operational pattern differs substantially from the modeled operational pattern [0045-0048, Fig. 4], anomaly detection and fault diagnostics [0052])
	and to output detection information to an output device to alert an operator of detection of any anomalies, (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])
	wherein the IAA includes programmed instructions stored on a non-transitory computer readable storage medium and a processor configured to execute the programmed instructions, (processor, memory [0025-0048, Fig. 1-3])
	wherein the programmed instructions include an analytics algorithm for execution by the processor to continuously process the sensor signals to detect the anomalies, (instructions and algorithms [0039, 0046], for known "abnormal, or “fault” operating conditions, subsequent recognition, subsequent analysis [0042])
	wherein the analytics algorithm includes at least one neural network, and wherein inputs to the at least one neural network are based on the sensor signals received by the IAA device, (neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])

David discloses detecting anomalies based on a magnitude of the error signal (the magnitude and duration of the deviation of the immediate conditions from the model in neural network 165 may be set with low thresholds to provide the operators with sufficient time to respond to notifications [0048]), but is silent regarding 
	“wherein the at least one neural network comprises an autoencoder neural network, the autoencoder neural network being configured to receive the sensor signals as input and to output reconstructed sensor signals based on the input,  wherein an error signal is generated that is indicative of a difference between the input and the output of the autoencoder neural network, and wherein the processor is configured to detect anomalies based on a magnitude of the error signal” including sensor signals indicative of sounds and/or vibrations.

Marchi discloses use of autoencoder in a neural network to detect a novel activity by an error between the input and the output of the autoencoder (neural network, acoustic novelty detection, reconstruction error between the input and the output of the autoencoder is used as activation signal to detect novel events [abs], implying output of the autoencoder is reconstructed sensor signal).

Shorato discloses input data anomality detection using autoencoder of a neural network by a difference between input and output data by checking the difference against a threshold value (performing abnormality detection, A detection model 122 consists of an AutoEncoder by a neural network generated by a generation apparatus and a threshold. An acquisition unit 131 acquires the detection model 122 that determined as abnormal if a difference between output data obtained by inputting input data to the AutoEncoder and the input data exceeds a threshold value from the generation apparatus [abs, spec. and claims].

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of David in view of Marchi and Shorato to include sensor signals indicative of sounds and/or vibration from the at least one power distribution equipment, process the sensor signals as recited in the above limitations using autoencoder of a neural network to detect anomalies from operation based on a magnitude of the error signal indicative of a difference between the input and the output of the autoencoder neural network to prevent failure of the equipment (David – anomalies may be indicative of impending, more severe deviations from normal operation, including Sudden and/or catastrophic failure of the machine [0004]) (Marchi - Novelty detection aims at recognizing situations in which unusual events occur [pg. 1 left col section 1. Introduction line 1-2]).

As per claim 8, David discloses
	A method for monitoring power distribution equipment, comprising: (a method for use in monitoring a machine [0008], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
	generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equipment; (vibration sensors [0003], monitoring sensors [0037-0039, Fig. 4], signals are transmitted from monitoring sensors 180 to controller 160, equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])
	processing the sensor signals to detect anomalies from operation of the at least one power distribution equipment using a processor of an intelligent audio analytic (IAA) device, the processor being configured to process the sensor signals according to an analytics algorithm to detect the anomalies, the analytics algorithm including at least one neural network configured to detect errors and/or patterns in the sensor signals indicative of the anomalies; (condition of machine, perform a full spectrum analysis, “recognize” operational patterns for each operating condition and to further “recognize” when the immediate operational pattern differs substantially from the modeled operational pattern [0045-0048, Fig. 4], anomaly detection and fault diagnostics [0052], 
processor, memory [0025-0048, Fig. 1-3], neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])
	and outputting detection information to an output device when an anomaly is detected, (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])

David in view of Marchi and Shorato discloses the remaining limitations as explained in claim 1 above.

As per claims 2 and 9, David, Marchi and Shorato disclose claims 1 and 8 set forth above.
David further discloses the sensor signals are preprocessed before being supplied as inputs to the neural network (empirical data, spectral analysis, Fast Fourier Transform ‘FFT’ [0005], full spectrum analysis including FFT [0040], modeling technique, neural network, models … generated with sufficient spectral analysis data and/or empirical data to fully and accurately define the machine, full spectrum data set to at least one model [0007]).

As per claims 4, 11 and 17, David, Marchi and Shorato disclose claims 2, 9 and 15 set forth above.
David further discloses comparing the magnitude of the error signal with an error threshold and to detect anomalies when the magnitude of the error signal exceeds the error threshold (the magnitude … of the deviation of the… conditions from the model in neural network 165 may be set with low thresholds… alert [0048]).

As per claims 5, 12 and 18, David, Marchi and Shorato disclose claims 2, 9 and 15 set forth above.
Marchi further discloses use of DRRN (deep recurrent neural network [title], recurrent neural network ‘RNNs’ [pg. 2 left col line 13-4 from the bottom, pg. 3 left col section 3. Feed-forwards and recurrent neural networks], deep neural network [pg. 4 left col line 1-4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to configure the DRNN to receive the sensor signals as inputs and to detect audio and/or vibration patterns in the sensor signals indicative of the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

As per claims 6, 13 and 19, David, Marchi and Shorato disclose claims 2, 9 and 15 set forth above.
March discloses use of deep CNN (deep neural network [pg. 4 left col line 1-4], convolutional neural networks [pg. 12 left col line 3-4, pg. 14 reference 60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to configure the deep CNN to receive the sensor signals as inputs and to detect audio and/or vibration patterns in the sensor signals indicative of the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

As per claims 7, 14 and 20, David, Marchi and Shorato disclose claims 6, 13 and 15 set forth above.
David discloses the spectrograms being supplied as inputs to the NN, and wherein the NN is configured to process the spectrograms to identify the anomalies (empirical data, spectral analysis, Fast Fourier Transform ‘FFT’ [0005], full spectrum analysis including FFT [0040], modeling technique, neural network, models … generated with sufficient spectral analysis data and/or empirical data to fully and accurately define the machine, full spectrum data set to at least one model [0007], number of neural networks 165 .. enables monitoring system 100, including … a neural network 165 for each operational condition of machine 155 [0039]).

Marchi discloses use of ‘deep CNN’ (deep neural network [pg. 4 left col line 1-4], convolutional neural networks [pg. 12 left col line 3-4, pg. 14 reference 60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to supply the spectrograms as inputs to the deep CNN, and configure the deep CNN to process the spectrograms to identify the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Wong (US20200371491A1) discloses a reconstruction of sensor signal by the autoencoder of a neural network from a sensor signal as an input (neural network comprises an encoder sub-network arranged to receive the sensor data as input … regenerate sensor data corresponding to at least a subset of the sensors based on the context vector [abs]).
	Schuster (US 20190123931 A1) discloses supplying the spectrograms as inputs to the deep CNN and identify the anomalies using the deep CNN (image of each of these spectrograms can then be generated and analyzed by a convolutional neural network for anomaly detection or image classification [0100]).
	Salonidis (US 9892744 B1) discloses acoustics based anomaly detections of the machines in the plant (acoustics based anomaly detection [title], machinery used in the operation of … manufacturing, fabrication, plant floor or a machine shop [col 4 line 64 – 67]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865